DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims and specification, in the submission dated 1/22/2021, are acknowledged and accepted. The Applicant amended claims 1, 11, 23 and 24. Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed on 1/22/2021 have been fully considered but are moot because the arguments are directed to the newly added claim limitations, which were not previously rejected under art. Pelletier and Scheer teaches the light path of the lens as claimed. It is known to the art that the beam path in the lens used by the beam to travel from one side of the lens to other side, it takes the same beam path when the beam travels in opposite direction. Pelletier and Scheer shows the path and also the point where the beams meet in one point. Pelletier at least in [0031], [0116] and Figs. 1(c), 2(a), Fig. 4(a), Fig. 8(a)) and Scheer and also in the Figs. 1 and 3 teaches the beam path that is claimed in claims 1, 11 and 23. Please see the detailed rejection below.
With respect to applicant’s argument that “there is no suggestion or teaching about a first ray light that travels from a focal point of the optical element to an interface between In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pelletier in Figs. 1(c), 2(a), Fig. 4(a), Fig. 8(a)) and Scheer in the Figs. 1 and 3 and shows the path and also the point where the beams meet in one point. The widths of the first and second plural refractive features and the interface location between the two plural refractive features, by claim language, are not tied to any governance of lens size or shape and each can be arbitrary chosen to satisfy the requirement, and no critical value has been established for the angle. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Claim Objections
Claims 1, 11 and 23 objected to because of the following informalities:  Amended limitation of Claims 1, 11 and 23 recite “a first ray light” and “a second ray light”. The phrase “ray light” is not clear. If it is the “light ray” as disclosed in the specification, those phrases need to be changed to be consistent to the discloser. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The Applicant amended claims 1, 11 and 23 to overcome the 112(b) rejection. The Rejection has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites “a normal to the substrate” and claims 11 and 23 recite “a normal to the optical element”. The specification or the drawings do not clarify or show where is the “normal to the substrate” and “normal to the optical element”. The 
Amended limitation of Claim 1 recites “wherein a first ray light that travels from a focal point of the optical element to an interface between (1) the plural refractive features and (2) the plural reflective features makes a given angle with a normal to the substrate, and wherein a second ray light that travels from the focal point to an outer diameter of the ring portion makes the same given angle with the first ray light”. This amended part is unclear. The numbers in the parenthesis (1) and (2) do not refer to any number in the discloser or figure, and also the normal to the substrate is not disclosed in the specification or figure. This amended part can be interpreted in different ways, therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 11 has similar issues. Furthermore, claim recites “.. wherein a second ray light that travels from the focal point to an outer diameter of the plural reflective features makes an angle with the first ray light that has a value equal to the separation angle”. There are two plural reflective features, and it is not clear an outer diameter of which plural reflective features is claimed.
Appropriate modification of the claim language is required.
Claim 23 recites “wherein a first ray light that travels from a focal point of the optical element to an interface between (1) plural refractive features of the optical element and (2) plural reflective features of the optical element makes a given angle with a normal to the optical element, and wherein a second ray light that travels from the focal point to an outer diameter of the plural reflective features makes the same given angle with the first ray light”. It is not clear there is one or two sets of “plural refractive features of the  makes the same given angle ..”. It is not clear an outer diameter of which plural reflective features is claimed.
For claim 23, the Examiner interprets a first and a second plural refractive features. 
Appropriate correction is required.
Claims 2-10, 12-22 and 24 depend on claim 1, 11 or 23 and therefore inherit the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 2016/0133771) in view of Scheer (US 6,252,724).

Regarding claim 1, Pelletier teaches catadioptric optical element (US 20160133771) comprising: 
a substrate made of a transparent material (Fig. 4(a), 407; “Light ray B passes from the first optical medium (e.g., air) into the second optical medium (e.g., cover material 407)”; [0086], The cover material comprises glass or another transparent material, [0049]); and 
a lens formed on the substrate (Figs. 1(c), 2(a), Fig. 4(a), lens 105 formed on the substrate; “TIR features 105 of TIR lens element 203a”, [0050]), 
wherein the lens includes,
plural refractive features formed on a central portion of the lens (Figs. 1(c), 2(a), Fresnel concentrator region 102), and plural reflective features formed on a ring portion 
wherein the plural refractive features are shaped to refract light incoming from the substrate and the plural reflective features are shaped to achieve total internal reflections with the light incoming from the substrate (“optical concentrator for concentrating solar energy comprising a total internal reflection (TIR)-mediated concentrator region and a Fresnel-mediated concentrator region”, [0018], see Figs. 1(c), 2(a), Fig. 4(a),).
Pelletier teaches a fresnel lens in an HCPV application, but doesn’t explicitly teach a catadioptric lens. 
Pelletier and Scheer are related to lenses.
Scheer teaches producing a fresnel lens on a catadioptric basis (brief summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the lens on a catadioptric basis. One ordinary skill in art would have been motivated to design the lens on a catadioptric basis to guide the light beams exactly in order to achieve an optimum light yield.
In Figs. 8(a) Pelletier teaches first light that travels from a focal point of the optical element to an interface between the plural refractive features and the plural reflective features makes a given angle with a normal to the substrate, and wherein a second light that travels from the focal point to an outer diameter of the ring portion makes the given angle with the first light (see at least [0031], [0116] and Figs. 1(c), 2(a), Fig. 4(a), Fig. 8(a)) and Scheer also in Figs. 1 and 3 shows all beams meets at point 0,0 in one side of the lens and beams 18, 26 and 25 from 0,0 traveling to the other side. 
Pelletier or Scheer do not explicitly teach that the two angles are same. The widths of the first and second plural refractive features and the interface location between the two plural refractive features, by claim language, are not tied to any governance of lens size or shape and each can be arbitrary chosen to satisfy the requirement, and no critical value has been established for the angle. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefits of optimizing width of the first and second plural reflective features, i.e. optimizing the angles, include changing the size of the lens and concentration of energy at a desired concentration target value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle/size with routine artisan skill so as to get a predictable desired energy concentration target value.
Regarding claim 4, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer teaches the optical element of Claim 1. 
Pelletier further teaches two adjacent reflective features of the plural reflective features do not touch each other on the substrate (Fig, 2(a) shows two adjacent 
Regarding claim 5, the optical element according to claim 1 is rejected (see above). Pelletier in view of Scheer teaches the optical element of Claim 1. 
Pelletier further teaches two adjacent reflective features of the plural reflective features do not touch each other on the substrate (Fig, 2(a) shows two adjacent reflective features of the plural reflective features do not touch each other on the substrate).
Regarding claim 6, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer teaches the optical element of Claim 1. 
Pelletier further teaches, wherein the plural refractive features are shaped, along a radial direction of the lens, as triangles (Fig. 2(a), region 102 shows fresnel lens region 102, along a radial direction of the lens, as triangles).
Regarding claim 7, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer teaches the optical element of Claim 1. 
Pelletier further teaches, wherein there is a wedge between two adjacent reflective features of the plural reflective features and the wedge has an apex located on the substrate (Fig. 4(a) shows a section between two adjacent reflective features of the plural reflective features and the wedge has an apex located on the substrate 407).
Regarding claim 8, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer teaches the optical element of Claim 1. 

Regarding claim 9, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer teaches the optical element of Claim 1. 
Pelletier further teaches, wherein each edge of the plural reflective features and the plural refractive features is parametrized (Fig. 2(a) shows each edge of the plural reflective features can be expressed in terms of parameters).
Regarding claim 10, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer teaches the optical element of Claim 1. 
Pelletier further teaches, wherein the substrate includes glass or plastic and the reflective and refractive elements include a polymer or glass (“solar module can be made of inexpensive materials (e.g., silicone, glass, PMMA)”, [0010]; “Fresnel concentrator region 102 comprises silicone, glass or plastic. TIR features 105 preferably comprise silicone, but can comprise glass, plastic (e.g., PMMA, acrylic, or polycarbonate)”, [0048]; “The cover material comprises glass or another transparent material such as a plastic”, [0049]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Scheer as applied to claim 1, and further in view of Parkyn, Jr. et al. (US 5,404,869).

Regarding claim 2, the optical element according to claim 1 is rejected (see above).

Pelletier doesn’t explicitly teach shaped as trapezoids.
Pelletier and Parkyn are related to Fresnel lenses. Parkyn teaches the reflective features along a radial direction are shaped as trapezoids (Fig. 1 and 4(b), shaped as trapezoids above the substrate, see annotated Fig. 4b below).  
                  
    PNG
    media_image1.png
    297
    390
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use trapezoid shaped reflective features. One ordinary skill in art would have been motivated to use trapezoid shaped reflective features to have a flat entry and exit faces and easily redirect the ray to the target using TIR side faces, as Parkyn teaches in Fig. 4b.
Regarding claim 3, the optical element according to claim 2 is rejected (see above).
Pelletier in view of Scheer and Parkyn teaches the optical element of Claim 2.  
Parkyn further teaches two lateral sides of each plural reflective features are slanted away from the central portion of the lens (Fig. 1 shows lateral sides of reflective feature where ray 26 reflects are slanted away from the central portion of the lens).

Claims 11-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 2016/0133771) in view of Scheer (US 6,252,724), and further in view of Non Patent Literature: Hong-Bo et al. ("Two-Photon Polymerization And 3D Lithographic Microfabrication," Advances in Polymer Science, Vol. 170, 169-273, 2004).

Regarding claim 11, Pelletier teaches a method for defining an optical element (US 20160133771), the method comprising: 
selecting a length d of plural refractive features (Fig. 4(a), selecting a length d of plural refractive feature TIR feature 105); 
selecting a maximum angle of an incoming light beam (Fig. 4(a), selecting a maximum angle of light ray A, B and C); 
selecting a separation angle that defines an interface between the plural refractive features and plural reflective features (Fig. 2(a) shows selecting a separation angle that defines an interface between the plural refractive features and plural reflective features) ; 
calculating three edges of each of the plural refractive features relative to a central point of the optical element; calculating four edges of each of the plural reflective features relative to the central point of the optical element (“each feature comprising: (a) an entry surface through which a light ray passes from air into an optical medium of the feature; (b) a reflector surface comprising a section angled such that an angle of incidence of the light ray traveling thereto from the entry surface is greater than a critical angle for the optical medium of the feature; and (c) an emitting surface angled such that 
Pelletier does not explicitly teach catadioptric optical element and making the optical element with a two-photon process or a 3D printing subtractive method to have the plural refractive features and the plural reflective features and wherein a first ray light that travels from a focal point of the optical element to the interface makes the separation angle with a normal to the optical element, and wherein a second ray light that travels from the focal point to an outer diameter of the plural reflective features makes an angle with the first ray light that has a value equal to the separation angle.
Pelletier teaches a fresnel lens in an HCPV application, but doesn’t explicitly teach a catadioptric optical element. 
Pelletier and Scheer are related to lenses.
Scheer teaches producing a fresnel lens on a catadioptric basis (brief summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the lens on a catadioptric basis. One ordinary skill in art would have been motivated to design the lens on a catadioptric basis to guide the light beams exactly in order to achieve an optimum light yield. 
In Figs. 8(a) Pelletier teaches first light that travels from a focal point of the optical element to the interface makes the separation angle with a normal to the optical element, and wherein a second ray light that travels from the focal point to an outer diameter of the plural reflective features makes an angle with the first ray light (see at least [0031], [0116] and Figs. 1(c), 2(a), Fig. 4(a), Fig. 8(a)) and Scheer also in Figs. 1 
Pelletier or Scheer do not explicitly teach that the value of two angles are same. The widths of the first and second plural refractive features and the interface location between the two plural refractive features, by claim language, are not tied to any governance of lens size or shape and each can be arbitrary chosen to satisfy the requirement, and no critical value has been established for the angle. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefits of optimizing width of the first and second plural reflective features, i.e. optimizing the angles, include changing the size of the lens and concentration of energy at a desired concentration target value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle/size with routine artisan skill so as to get a predictable desired energy concentration target value. 
Pelletier and Hong-Bo are related to micro-optical components.
Hong-Bo teaches in "Two-Photon Polymerization And 3D Lithographic Microfabrication," Advances in Polymer Science, Vol. 170, 169-273, 2004” teaches 
Regarding claim 12, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method according to claim 11.
Pelletier teaches substrate made of a transparent material (Fig. 4(a), “The cover material comprises glass or another transparent material”, [0049]).
Hong-Bo further teaches the method further comprising: 3D printing the plural refractive features and the plural reflective features from a fluid polymer, on a substrate made of a 
Regarding claim 13, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method according to claim 11.
Hong-Bo further teaches the plural refractive features and the plural reflective features form a lens (“Photopolymerized structures have real physical shape, contrasting with those image-like structures recorded in solid matrixes. Hence, not only optical components, but also micromechanical devices as well as microelectromechanical systems (MEMS) could be produced. By using two-photon induced photopolymerization, it is possible to polymerize structures with sub-micron features, implying a more diverse use of the technology”, [paragraph 3, page 187]).
Regarding claim 14, the method according to claim 13 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method according to claim 13.
Pelletier further teaches, the method further comprising: 
forming the plural refractive features on a central portion of the lens (Figs. 1(c), 2(a), Fresnel concentrator region 102), and 
forming the plural reflective features on a ring portion of the lens (Fig. 1(b), “TIR concentrator region 103 comprises multiple concentric rings of TIR features 105”, [0047], wherein the plural refractive features are shaped to refract light incoming from the substrate and the plural reflective features are shaped to achieve total internal reflections with the light incoming from the substrate (“optical concentrator for concentrating solar energy comprising a total internal reflection (TIR)-mediated 
Regarding claim 17, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method of Claim 11. 
Pelletier further teaches forming two adjacent reflective features of the plural reflective features to contact each other on the substrate (Fig, 2(a) shows two adjacent reflective features of the plural reflective features do not touch each other on the substrate).
Regarding claim 18, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method of Claim 11. 
Pelletier further teaches forming two adjacent reflective features of the plural reflective features to contact each other on the substrate (Fig, 2(a) shows two adjacent reflective features of the plural reflective features do not touch each other on the substrate).
Regarding claim 19, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method of Claim 11. 
Pelletier further teaches, method, further comprising: forming the plural refractive features, along a radial direction of the lens, as triangles. (Fig. 2(a), region 102 shows fresnel lens region 102, along a radial direction of the lens, as triangles).
Regarding claim 20, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method of Claim 11. 
Pelletier further teaches, the method, further comprising: forming a wedge between two adjacent reflective features of the plural reflective features so that the wedge has an apex located on the substrate (Fig. 4(a) shows a section between two adjacent 
Regarding claim 21, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method of Claim 11. 
Pelletier further teaches, wherein the step of calculating three edges of each of the plural refractive features uses the Snell law and a light ray that enters a base of each of the plural refractive features (“used to calculate Snell's law for multiple rays for each Fresnel tooth and to model and optimize performance of the Fresnel concentrator region optics as successive Fresnel teeth are designed and added” [0106]; “Snell's law for multiple rays is applied to calculate angles of incidence to keep energy focused on the detector (e.g., target solar cell)”, [0115]).
Regarding claim 22, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method of Claim 11. 
Pelletier further teaches, wherein the step of calculating four edges of each of the plural reflective features uses the Snell law and a light ray that enters a base of each of the plural reflective features (“Gaussian first-order ray tracing (available through a variety of commercially available programs such as computer-assisted design programs, optics programs, etc.) is used to calculate Snell's law for multiple rays for each Fresnel tooth and to model and optimize performance of the Fresnel concentrator region optics as successive Fresnel teeth are designed and added”, [0106]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Scheer and Hong-Bo et al. as applied to claim 11, and further in view of Parkyn, Jr. et al. (US 5,404,869).

Regarding claim 15, the method according to claim 11 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo teaches the method according to claim 11.
Pelletier teaches, method further comprising: shaping the plural reflective features, along a radial direction of the lens (see Figs. 1(c), 2(a)).
Pelletier doesn’t explicitly teach the features shaped as trapezoids.
Pelletier and Parkyn are related to lenses. Parkyn teaches the reflective features along a radial direction are shaped as trapezoids (Fig. 1 and 4(b), shaped as trapezoids above the substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use trapezoid shaped reflective features. One ordinary skill in art would have been motivated to use trapezoid shaped reflective features to have a flat entry and exit faces and easily redirect the ray to the target using TIR side faces, as Parkyn teaches in Fig. 4b.
Regarding claim 16, the method according to claim 15 is rejected (see above).
Pelletier in view of Scheer and Hong-Bo and Parkyn teaches the method of Claim 15. 
Parkyn further teaches two lateral sides of each plural reflective features are slanted away from the central portion of the lens (Fig. 1 shows lateral sides of reflective feature where ray 26 reflects are slanted away from the central portion of the lens).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 2016/0133771) in view of Kabetani et al. (US 2016/0143589) and further in view of Shafer et al. (US 2006/0082905)

Regarding claim 23, Pelletier teaches an optical system (US 20160133771, Fig. 2a) comprising: an optical element (a lens, Figs. 2a, 8a-b) wherein a first ray light (Fig. 8(a); ray 803a) that travels from a focal point of the optical element (target solar cell (i.e., at the plane at the focal distance) to an interface between plural refractive features of the optical element and plural reflective features of the optical element (Fig. 8(a), ray 803a interface between two plural refractive features) makes a given angle with a normal to the optical element (Fig. 8a, angle between center line and 803a), and wherein a second ray light that travels from the focal point to an outer diameter of the plural reflective features (ray 803b) makes another angle with the first ray light (see Fig. 8(a)).
Although, Pelletier does not explicitly teach that the two angles are same. The widths of the first and second plural refractive features and the interface location between the two plural refractive features, by claim language, are not tied to any governance of lens size or shape and each can be arbitrary chosen to satisfy the requirement, and no critical value has been established for the angle. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefits of optimizing width of the first and second plural reflective features, i.e. optimizing the angles, include changing the size of the lens and 
Pelletier doesn’t explicitly teach an optical system comprising: a microscope; an incubator configured to hold at least one cell in a fluid; and a catadioptric optical element configured to be placed in the fluid inside the incubator, wherein the catadioptric high aperture optical element has a total height smaller than 500 µm.
Pelletier and Kabetani are related to the optical imaging systems.
Kabetani teaches a microscope (“biological measurement device 200”, [0018] with objective lens 208, [0023]; obtain a high … a microscope, [0020]); an incubator configured to hold at least one cell in a fluid, and an optical element (container 217 is filled with medium 219 suitable for first objective lens 208, … medium 219 is matching oil; [0033-0034]) configured to be placed in the fluid inside the incubator (Fig. 1 shows “solvent container 217 is filled with medium 219 suitable for first objective lens 208 to be used” ... “when first objective lens 208 is a water immersion objective lens, medium 219 is water. When first objective lens 208 is an oil immersion objective lens, medium 219 is matching oil”, [0034], Fig. 1 shows objective lens 208 configured to be placed in the fluid inside the incubator). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the device of Pelletier with the device of Kabetani to design a microscope which includes an incubator to hold a cell in a fluid, and an optical element to be placed in the fluid inside the incubator as taught by Kabetani for the 
Pelletier and Shafer are related to the optical imaging systems. Shafer teaches the objective lens is catadioptric objective lens (Fig. 1, “objective O1 … wafer W with a light-sensitive coating is arranged in the image plane of the catadioptric objective”, [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use catadioptric objective lens. One ordinary skill in art would have been motivated to use catadioptric objective lens for achieving a good correction of the axial chromatic aberrations, as Shafer teaches in [0023].
Regarding claim 24, optical element according to claim 23 is rejected (see above).
Pelletier in view of Kabetani and Shafer et al. teaches the microscopy system of Claim 23. Kabetani in view of Shafer do not explicitly teach the optical element comprises: a substrate made of a transparent material; and a lens formed on the substrate, wherein the lens includes, plural refractive features formed on a central portion of the lens, and plural reflective features formed on a ring portion of the lens, wherein the plural refractive features are shaped to refract light incoming from the substrate and the plural reflective features are shaped to achieve total internal reflections with the light incoming from the substrate.
Pelletier further teaches the optical element, wherein the optical element comprises: a substrate made of a transparent material (Fig. 4(a), 407; “Light ray B passes from the first optical medium (e.g., air) into the second optical medium (e.g., cover material 407)”; [0086], The cover material comprises glass or another transparent . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872